FILED
                             NOT FOR PUBLICATION                            SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TIMOTHY WENDELL GRIMALDI,                        No. 11-16501

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00802-KJD-PAL

  v.
                                                 MEMORANDUM *
JAMES GREG COX, Director of Prison;
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Nevada state prisoner Timothy Wendell Grimaldi appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the district court’s dismissal under 28 U.S.C. § 1915A for failure to

state a claim. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011). We affirm.

      The district court properly dismissed Grimaldi’s due process claim because

Grimaldi failed to allege that his missed opportunity to appear before the pardon

board, his housing assignment, or any other deprivation or freedom from restraint

imposed “an atypical and significant hardship” on him in relation to the ordinary

incidents of prison life to give rise to a protected constitutional interest. Sandin v.

Conner, 515 U.S. 472, 484 (1995); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.

1994) (per curiam) (property deprivation is not cognizable under § 1983 where

state law provides adequate post deprivation remedy); see also Nev. Rev. Stat.

§ 41.0322.

      The district court properly dismissed Grimaldi’s access-to-courts claim

because Grimaldi failed to allege that any actual injury resulted from his limited

access to the prison law library and research materials. See Lewis v. Casey, 518
U.S. 343, 349-51, 353 n.3, 354-55 (1996) (prisoner must demonstrate that the

alleged shortcomings in the prison’s library or legal assistance program resulted in

actual injury and hindered his efforts to pursue a non-frivolous legal claim).

      The district court properly dismissed Grimaldi’s deliberate indifference

claim because Grimaldi failed to allege facts to show that defendants were


                                            2                                     11-16501
deliberately indifferent to his medical needs or safety. See Farmer v. Brennan, 511
U.S. 825, 837 (1994) (deliberate indifference requires that prison officials be aware

of facts from which they could infer the existence of a substantial risk of serious

harm and also draw the inference).

      AFFIRMED.




                                           3                                    11-16501